Citation Nr: 0942711	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating higher than 50 percent from January 
24, 2008, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. H.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1957 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In a rating decision in February 2008, the RO granted service 
connection for hearing loss of the right ear.  Service 
connection was already in effect for hearing loss of the left 
ear.  The RO then assigned a staged rating for bilateral 
hearing loss, that is, a 30 percent rating before January 24, 
2008, and a 50 percent rating from January 24, 2008.

In September 2008, the Board denied the claim for a rating 
higher than 30 percent before January 24, 2008, but remanded 
the claim for increase higher than 50 percent from January 
24, 2008, for further development.

The claim for increase higher than 50 percent is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
.


REMAND

The record shows that the results of the VA audiology 
evaluation in January 2008 are substantially different than 
the results referred to by the RO in the supplemental 
statement of the case, dated in February 2008.  



As the Board could not reconciled the discrepancy on the 
evidence of record, the Board remanded the claim to obtain VA 
Form 10-2364 "AUDIOLOGICAL EVALUATION" for the January 24, 
2008, VA audiology examination.  

In March 2009, a duplicate computer record of the January 24, 
2008 audiology evaluation was received, but not a copy of VA 
Form 10-2364 "AUDIOLOGICAL EVALUATION."  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request the VA Form 10-2364 
"AUDIOLOGICAL EVALUATION" for the 
January 24, 2008, VA audiology 
examination.  If the record does not 
exist or further efforts to obtain the 
record would be futile, notify the 
Veteran and his representative in 
accordance with 38 C.F.R. § 3.159(e).

2. After the development requested is 
completed, if additional evidence is 
received, adjudicate the claim for 
increase for a rating higher than 50 
percent from January 24, 2008.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


